DETAILED ACTION
1.	Claims 1-7, 9, 11 and 13-15 of U.S. Application 16/274820 filed on December 20, 2021 are presented for examination.  
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
4.	Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.
	Regarding claim 1, the applicant argues on pages 8-10 that if Knoblauch were combined with Weideman or Johnsen to form coolant supply outlets from the first internal fluid channel, due to the structure of Knoblauch’s fluid channels they would no longer be fluidly isolated as required by claim 1.
	The examiner points out that this argument is moot as Knoblauch is no longer used as grounds of rejection for claim 1. Claim 1 is currently rejected by Endo (U.S. .
Claim Objections
5.	Claim 13 is objected to because of the following informalities:  
Claim 13, line 5, “wherein issuing coolant and issuing a lubricant include” should be -- wherein issuing the coolant and issuing the lubricant include --.
Appropriate correction is required.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16/14/12/1 of copending Application No. 16/274843 in view of Endo (U.S. PGPub No. 20110169353). 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, conflicting application 16/274843 teaches a system comprising: a shaft body defining a longitudinal axis (claim 1); 
a first internal fluid channel extending axially within the shaft body and including an inlet opening through the shaft body for fluid communication of external fluid into the first internal fluid channel and an outlet opening through the shaft body for fluid claim 1); 
a second internal fluid channel extending axially within the shaft body and including an inlet opening through the shaft body for fluid communication of external fluid into the second internal fluid channel and an outlet opening through the shaft body for fluid communication of fluid from the second internal fluid channel to an area external of the shaft body (claim 1), 
wherein the first and second internal fluid channels are in fluid isolation from one another within the shaft body (claim 1); 
an electrical machine rotor mounted to the shaft body wherein seals sealing between the rotor and the shaft body maintain fluid isolation between the inlet openings and outlet openings of the first and second internal fluid channels (claim 12); and 
a stator with the rotor and shaft body mounted to bearings for rotation relative to the stator (claim 14), 
wherein the outlet opening of the first internal fluid channel is positioned to supply coolant to windings in at least one of the stator and the rotor (claim 16) (see table below). 
Conflicting application 16/274843 lacks wherein the outlet opening of the first internal fluid channel is positioned to supply coolant to windings in at least one of the stator and the rotor via a fluid channel defined in at least one of the stator and/or rotor. 
However, Endo teaches wherein the outlet opening (see annotated fig. 8 below) of the first internal fluid channel (61) is positioned to supply coolant to windings (44, fig. 1) in the stator (41) and via a fluid channel (33, 32) defined in the rotor (21) (¶ 76 to ¶ 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of conflicting application 16/274843 and provide wherein the outlet opening of the first internal fluid channel is positioned to supply coolant to windings in the stator via a fluid channel defined in the rotor as taught by Endo in order to provide uniform cooling of the device (Endo, Abstract, ¶ 15, ¶ 24).

Instant applicant (16/274820)
Conflicting Applicant 16/274843
Claims
 
Claims
 
1
A system comprising: 
a shaft body defining a longitudinal axis; 
a first internal fluid channel extending axially within the shaft body and including an inlet opening through the shaft body for fluid communication of external fluid into the first internal fluid channel and an outlet opening through the shaft body for fluid communication of fluid from the first internal fluid channel to an area external of the shaft body; 



a second internal fluid channel extending axially within the shaft body and including an inlet opening through the shaft body for fluid communication of external fluid into the second internal fluid channel and an outlet opening through the shaft body for fluid communication of fluid from the second internal fluid channel to an area external of the shaft body, 














wherein the first and second internal fluid channels are in fluid isolation from one another within the shaft body; 









an electrical machine rotor mounted to the shaft body wherein seals sealing between the rotor and the shaft body maintain fluid isolation between the inlet openings and outlet openings of the first and second internal fluid channels; 

and a stator with the rotor and shaft body mounted to bearings for rotation relative to the stator, 


wherein the outlet opening of the first internal fluid channel is positioned to supply coolant to windings in at least one of the stator and the rotor via a fluid channel in at least one of the stator and/or rotor.
1
A system comprising: 
a shaft body defining a longitudinal axis; 
a first internal fluid channel extending axially within the shaft body and including an inlet opening through the shaft body for fluid communication of external fluid into the first internal fluid channel and an outlet opening through the shaft body for fluid communication of fluid from the first internal fluid channel to an area external of the shaft body, wherein the first internal fluid channel is configured for lubricant flow; 
a second internal fluid channel extending axially within the shaft body and including an inlet opening through the shaft body for fluid communication of external fluid into the second internal fluid channel and an outlet opening through the shaft body for fluid communication of fluid from the second internal fluid channel to an area external of the shaft body, wherein the second internal fluid channel is configured for airflow through the shaft body, and a third internal fluid channel extending axially within the shaft body and including an inlet opening through the shaft body for fluid communication of external coolant into the internal coolant channel and an outlet opening through the shaft body for fluid communication of coolant from the internal coolant channel to an area external of the shaft body, 
wherein the first, second, and third internal fluid channels are in fluid isolation from one another within the shaft body.


12
The system as recited in claim 1, further comprising an electrical machine rotor mounted to the shaft body wherein seals sealing between the rotor and the shaft body maintain fluid isolation between the inlet openings and outlet openings of the first and second internal fluid channels.






14
The system as recited in claim 12, further comprising a stator with the rotor and shaft body mounted to bearings for rotation relative to the stator.


16
The system as recited in claim 14, wherein the outlet opening of the first internal fluid channel is positioned to supply coolant to windings in at least one of the stator and the rotor.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

9.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (U.S. PGPub No. 20110169353) in view of Weidman et al (Weidman) (U.S. PGPub No. 20040080218).
Regarding claim 1, Endo teaches (see figs. 8 and 9 below) a system comprising: a shaft body (51) defining a longitudinal axis (101) (¶ 79); 
a first internal fluid channel (61) extending axially within the shaft body (51) and including an inlet opening (see annotated fig. 8 below) through the shaft body (51) for fluid communication of external fluid into the first internal fluid channel (61) and an outlet opening (see annotated fig. 8 below) through the shaft body (51) for fluid communication of fluid from the first internal fluid channel (61) to an area external of the shaft body (51) (¶ 76 to ¶ 83; ¶ 55 to ¶ 57); 
a second internal fluid channel (71) extending axially within the shaft body (51) and including an inlet opening (see annotated fig. 8 below) through the shaft body (51) for fluid communication of external fluid into the second internal fluid channel (71) and an outlet opening (see annotated fig. 8 below) through the shaft body (51) for fluid communication of fluid from the second internal fluid channel (71) to an area external of the shaft body (51), wherein the first and second internal fluid channels (61 and 71) are in fluid isolation from one another within the shaft body (51) (¶ 76 to ¶ 83; ¶ 55 to ¶ 57); 
a stator (41, fig. 1) with the rotor (21) and shaft body (51) mounted to bearings (57) for rotation relative to the stator (¶ 42; ¶ 43), 


    PNG
    media_image1.png
    523
    737
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    619
    media_image2.png
    Greyscale

Endo does not explicitly teach an electrical machine rotor mounted to the shaft body wherein seals sealing between the rotor and the shaft body maintain fluid isolation between the inlet openings and outlet openings of the first and second internal fluid channels.
However, Weidman teaches (see figs. 1 and 2a below) an electrical machine rotor (110) mounted to the shaft body (108) wherein seals (132a, 132b, 134a, 134b) sealing between the rotor (110) and the shaft body (108) maintain fluid isolation between the inlet openings and outlet openings of the internal fluid channels (108b) (¶ 27; ¶ 32) (fig. 1; ¶ 23) in order to protect sensitive rotor components from leaks and to 


    PNG
    media_image3.png
    677
    973
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    499
    835
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Endo and provide an electrical machine rotor mounted to the shaft body wherein seals sealing between the rotor and the shaft body maintain fluid isolation between the inlet openings and outlet openings of the first and second internal fluid channels as taught by Weidman in order to protect sensitive rotor components from leaks and to improve fluid circulation and thereby improved cooling efficiency and overall efficiency of the device (Weidman, ¶ 32, ¶ 7, ¶ 14, ¶ 47).
Regarding claim 2/1, Endo in view of Weidman teaches the device of claim 1, Endo further teaches (see figs. 8 and 9 above) wherein the first internal fluid channel (61) is configured for coolant flow and wherein the second internal fluid channel (71) is .
10.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Weidman as applied to claim 1 above, and further view of Rippel et al (Rippel) (U.S. PGPub No. 20150280525).
Regarding claim 3/1, Endo in view of Weidman teaches the device of claim 1 but does not explicitly teach the inlet and outlet openings of the first internal fluid channel extend in a lateral direction relative to the longitudinal axis.
However, Rippel teaches (see fig. 1a below) the inlet and outlet openings (147 and 151) of the first internal fluid channel (143) extend in a lateral direction relative to the longitudinal axis (¶ 74) in order to enhance heat transfer and thereby provide improved cooling efficiency (Rippel, ¶ 6, ¶ 26, ¶ 63).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Endo in view of Weidman and provide the inlet and outlet openings of the first internal fluid channel extend in a lateral direction relative to the longitudinal axis as taught by Rippel in order to enhance heat transfer and thereby provide improved cooling efficiency (Rippel, ¶ 6, ¶ 26, ¶ 63).


    PNG
    media_image5.png
    659
    792
    media_image5.png
    Greyscale


Regarding claim 4/1, Endo in view of Weidman teaches the device of claim 1 but does not explicitly teach each of the inlet and outlet openings of the second internal fluid channel open in a radial direction, respectively, relative to the longitudinal axis.
However, Rippel teaches (see fig. 1a above) each of the inlet and outlet  openings (125 and 121) of the second internal fluid channel (119) open in a radial 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Endo in view of Weidman and provide each of the inlet and outlet openings of the second internal fluid channel open in a radial direction, respectively, relative to the longitudinal axis as taught by Rippel in order to enhance heat transfer and thereby provide improved cooling efficiency (Rippel, ¶ 6, ¶ 26, ¶ 63).
11.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Weidman as applied to claim 1 above, and further view of Hasenkamp (DE102009029716, see English Machine Translation previously attached).
Regarding claim 5/1, Endo in view of Weidman teaches the device of claim 1 but does not explicitly teach the first internal fluid channel includes two diametrically opposed sub-channels for balanced rotation of the shaft body.
However, Hasenkamp teaches (see fig. 2 below) the first internal fluid channel includes two diametrically opposed sub-channels (see annotated fig. 2 below) for balanced rotation of the shaft body (5) (since diametrically opposed channels create a symmetrically shaped shaft, the shaft will therefore be balanced) (¶ 20 to ¶ 22) in order to improve heat transfer in a manner that can produced cost-effectively (Hasenkamp, ¶ 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Endo in view of Weidman and provide the first internal fluid channel includes two diametrically 

    PNG
    media_image6.png
    620
    578
    media_image6.png
    Greyscale

Regarding claim 6/1, Endo in view of Weidman teaches the device of claim 1 but does not explicitly teach the second internal fluid channel includes two diametrically opposed sub-channels for balanced rotation of the shaft body.
However, Hasenkamp teaches (see fig. 2 above) the second internal fluid channel includes two diametrically opposed sub-channels (see annotated fig. 2 above) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Endo in view of Weidman and provide the second internal fluid channel includes two diametrically opposed sub-channels for balanced rotation of the shaft body as taught by Hasenkamp in order to improve heat transfer in a manner that can produced cost-effectively (Hasenkamp, ¶ 3).
12.	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Weidman as applied to claim 1 above, and further in view of Endo in the Embodiment of figure 6 (Endo E2).
	Regarding claim 7/1, Endo in view of Weidman teaches the device of claim 1 but does not explicitly teach the second internal fluid channel includes at least one additional outlet.
	However, Endo E2 teaches (see fig. 6 below) the second internal fluid channel (76) includes at least one additional outlet (77) (¶ 72 to ¶ 75) in order to prevent bearing damage or seizure thereby improving reliability (Endo, ¶ 74).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Endo in view of Weidman and provide the second internal fluid channel includes at least one 


    PNG
    media_image7.png
    617
    765
    media_image7.png
    Greyscale

Regarding claim 11/1, Endo in view of Weidman teaches the device of claim 1 but does not explicitly teach the outlet opening of the second internal fluid channel is positioned to supply lubricant to the bearings.
However, Endo E2 teaches (see fig. 6 above) the outlet opening (77) of the second internal fluid channel (76) is positioned to supply lubricant to the bearings (57, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Endo in view of Weidman and provide the outlet opening of the second internal fluid channel is positioned to supply lubricant to the bearings as taught by Endo E2 in order to prevent bearing damage or seizure thereby improving reliability (Endo, ¶ 74).
13.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Weidman as applied to claim 1 above, and further in view of Knoblauch (U.S. PGPub No. 20140333161).
Regarding claim 9/1, Endo in view of Weidman teaches the device of claim 1 but does not explicitly teach a support shaft, wherein the shaft body is seated within the support shaft and wherein the support shaft supports the rotor. 
However, Knoblauch teaches (see fig. 1 below) a support shaft (3), wherein the shaft body (13) is seated within the support shaft (3) and wherein the support shaft (3) supports the rotor (11) (Abstract; ¶ 32 to ¶ 34 fig. 1) in order to provide optimal cooling for the device (Knoblauch, ¶ 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Endo in view of Weidman and provide a support shaft, wherein the shaft body is seated within the support shaft and wherein the support shaft supports the rotor as taught by Knoblauch in order to provide optimal cooling for the device (Knoblauch, ¶ 7).



    PNG
    media_image8.png
    507
    770
    media_image8.png
    Greyscale


14.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Knoblauch.
Regarding claim 13, Endo teaches (see figs. 8 and 9 above) a method of operating an electrical machine comprising: issuing a coolant from a first internal fluid channel (61) of a rotating shaft (51) to a component (21, 41, fig. 1) in the electrical machine (Abstract; ¶ 76 to ¶ 83; ¶ 44; ¶ 55 to ¶ 62; ¶ 69 to ¶ 75); 
and issuing a lubricant from a second internal fluid channel (76) of the rotating shaft (51), wherein issuing coolant and issuing a lubricant include keeping the coolant 
wherein an outlet opening (see annotated fig. 8 above) of the first internal fluid channel (61) is positioned to supply coolant to windings (44, fig. 1) in the component (21, 41, fig. 1) via a fluid channel (32, 33) defined in the component (21, 41, fig. 1) (¶ 76 to ¶ 83; ¶ 60 to ¶ 63).
Endo does not explicitly teach issuing a lubricant different from the coolant.
However, Knoblauch teaches (see fig. 1 above) issuing a lubricant different from the coolant (since water as a cooling liquid is provided in coolant channel 20 and an oil lubricant is provided in coolant channel 26, see ¶ 35 to ¶ 41; Abstract) in order to provide improved cooling efficiency and lower oil lubricant temperatures, thereby increasing oil viscosity and improving lubrication properties without the need for special oil seals (Knoblauch, ¶ 6; ¶ 7; ¶ 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Endo and provide issuing a lubricant different from the coolant as taught by Knoblauch in order to provide improved cooling efficiency and lower oil lubricant temperatures, thereby increasing oil viscosity and improving lubrication properties without the need for special oil seals (Knoblauch, ¶ 6; ¶ 7; ¶ 9).
Regarding claim 14/13, Endo in view of Knoblauch teaches the method of claim 13, Endo further teaches (see figs. 8 and 9 above) the component (21, 41) is a heat generating component (Abstract; ¶ 44; ¶ 76 to ¶ 83).
claim 15/14/13, Endo in view of Knoblauch teaches the method of claim 14, Endo further teaches (see figs. 8 and 9 above) issuing lubricant to a bearing (57, 58) of the electrical machine from the second internal fluid channel (76) of the rotating shaft (51) (¶ 76 to ¶ 83).
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ALEXANDER A SINGH/Examiner, Art Unit 2834